IN RE: Canadianoxy Offshore Prod. Co.; Century Indemnity Co; Conoco Inc.; Hercules Inc.; Cit-Con Oil Corp.; PPG Industries Inc.; Bridgestone/Firestone Inc.; Entergy Gulf States Utilities; — Defendants); Applying for Supervisory and/or Remedial Writs; Parish of Calca-*562sieu 14th Judicial District Court Div. “G” Number 97-233; to the Court of Appeal, Third Circuit, Number CW98-1966
Denied. Relators may reraise exception on prescription on appeal in event of an adverse judgment.
KIMBALL, J. not on panel.
KNOLL, J. would grant and docket.